Citation Nr: 1436975	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  07-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In March 2009 and May 2014, the Veteran testified at hearings before the Board at the RO.  Transcripts of both hearings have been associated with the claims files.  Veterans Law Judges (VLJs) who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  At the May 2014 Board hearing, the Veteran waived his right to a hearing before a third VLJ.  Therefore, in accordance with Arneson, an additional hearing is not needed.

The record before the Board consists of both the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

Throughout the period of this claim, the Veteran's service-connected dermatophytosis of the feet has been inactive; it does not affect at least 5 percent of his entire body, or at least 5 percent of exposed areas; and no intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required at any time.



CONCLUSION OF LAW

The criteria for a compensable rating for dermatophytosis of the feet are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The record reflects that the Veteran was provided all required notice in letters mailed in March 2006, October 2006, and February 2009.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim, most recently in April 2013.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations as to his skin condition, most recently in October 2011.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since the examination.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  

The Board will now address the merits of this claim. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran was originally awarded service connection for dermatophytosis of the feet, and awarded a noncompensable rating, by way of a February 1964 rating decision.  He filed this claim for an increase in October 2005.  The Board notes that during the pendency of the claim, the Veteran has argued that his skin condition affects his entire body, rather than just his feet.  In December 2009, the Board denied the claim related to service connection for a chronic skin disorder other than dermatophytosis of the feet.  The Veteran did not appeal that decision.  Thus, the analysis below is limited to the aspect of the skin disorder claim that remains within the Board's jurisdiction, namely entitlement to a compensable rating for dermatophytosis of the feet.

The skin disability at issue is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813 as dermatophytosis.  Dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (DC 7800), scars (DCs 7801-7805) or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 , DC 7813.  In this case, the Veteran's service-connected skin disability does not involve the head, face or neck and he does not have scars.  Again, the only skin disorder at issue is dermatophytosis of the feet.  Thus, the disability is rated as dermatitis under DC 7806.

Under DC 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

VA clinical dermatology records dated in December 2005, shortly following the receipt of the Veteran's October 2005 increased rating claim, show treatment for non-service connected skin conditions, without notation of dermatophytosis of the feet.  The Veteran underwent a VA (QTC) skin examination in May 2006.  At this time, skin lesions were noted to exist on other areas of the body (right buttock and left shin, both groins, and mouth), but not the feet.  At the time of the March 2009 Board hearing, the Veteran recognized the existence of a skin disorder over many parts of his body and his representative suggested that dermatophytosis of the feet was a misdiagnosis.  The Board indeed recognizes that various diagnoses are documented in the record, the most prevalent of which is pemphigus vulgaris.  Again, service connection for these separate conditions has been previously denied.  Nonetheless, the Board has examined the Veteran's voluminous clinical records dating since the time of his claim for evidence of any skin condition of the feet.  

In November 2006, during an evaluation of the Veteran's many skin conditions, the feet were specifically recognized as being within normal limits.  Clinical records documenting a March 2007 flare-up, show that the lower left leg from the ankle to the mid-calf was affected.  The report notes that the feet were examined; however no abnormality was noted.  A September 2008 note shows that the Veteran's overall skin condition was improved and that the only remaining areas with active skin conditions were on his buttocks, rather than his feet.  In August 2009, during a period of hospitalization, several nursing notes documenting skin assessments show that the Veteran's skin was again within normal limits.  A February 2010 dermatology note reflects a history of skin conditions on the Veteran's back, arm, buttocks, and left leg, but is without mention of symptoms related to his feet.  By March 2011, his nostrils were also noted as experiencing symptoms.  The clinical records throughout the pendency of this claim, however, are without any evidence of treatment for dermatophytosis of the feet, or any other skin condition of the feet.

The Veteran underwent VA examination most recently in October 2011.  The examiner noted the Veteran's history of dermatophytosis.  Examination of the Veteran's lower extremities revealed mild reddening of the lower legs consistent with stasis dermatitis.  As to the dermatophytosis of the feet, the examiner reported that there were no symptoms present and that the Veteran's dermatophytosis was not active at the time.  The Board indeed recognizes that more than two years have passed since this examination, however, at no time has a worsening been reported.  In fact, the Veteran and his representative were present at the May 2014 Board hearing, during which there was no indication that dermatophytosis of the feet had become active since the October 2011 VA examination.  The Board finds, therefore, that there is no need for a new examination in order to decide this claim.  Further, the crux of the arguments presented at the 2014 hearing surrounded the notion that the skin condition over portions of the Veteran's body other than his feet are connected to the service-connected condition.  Moreover, the Veteran and his representative suggested at the time of the hearing that additional evidence would be provided confirming such a causal connection.  The record was held open for more than sixty days since that hearing and no such evidence has been provided.  Thus, that is a matter the Veteran and his attorney are free to pursue but it is not a matter that is currently at issue in this appeal.  

Thus, the evidence of record indicates that throughout the period of the claim the Veteran's service-connected dermatophytosis of the feet has been inactive and productive of no symptoms.  In addition, it has not required systemic treatment.  Therefore, the claim must be denied.




V.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, as well as Board hearing testimony, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disability decided herein.  However, in that a compensable rating is not deemed warranted at any time during the pendency of this claim, staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


						(CONTINUED ON NEXT PAGE)












ORDER

A compensable rating for dermatophytosis of the feet is denied.



_______________________                                        _______________________
      Shane A. Durkin 					         Barbara B. Copeland
   Veterans Law Judge,                                                          Veterans Law Judge,
Board of Veterans' Appeals                                            Board of Veterans' Appeals



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


